In the Supreme Court of Georgia



                                Decided: February 1, 2021


            S20A1574. HALL, WARDEN v. JACKSON.
            S20X1575. JACKSON v. HALL, WARDEN.


     NAHMIAS, Presiding Justice.

     In 2007, Matthew Jackson was convicted of 28 counts of armed

robbery and other crimes. During his trial, motion for new trial

proceeding, and direct appeal, in which the Court of Appeals

affirmed his convictions, Jackson was represented by lawyers from

the Paulding County Public Defender’s Office. In 2016, represented

by a lawyer in private practice, Jackson filed a petition for habeas

corpus claiming that his trial counsel provided ineffective assistance

in three ways and that his appellate counsel provided ineffective

assistance because that lawyer had a conflict of interest that

prevented him from raising ineffective assistance of trial counsel

claims in Jackson’s amended motion for new trial. The habeas court
denied relief as to Jackson’s ineffective assistance of trial counsel

claims, but granted relief and set aside Jackson’s convictions on the

ground that his appellate counsel had an actual conflict of interest.

Warden Phillip Hall appeals the portion of the habeas court’s

judgment granting relief on the conflict of interest claim. In a cross-

appeal, Jackson contends that the habeas court erred by denying

relief as to his ineffective assistance of trial counsel claims.

     As we explain below in the Warden’s appeal, Jackson’s

appellate counsel had an actual conflict of interest that significantly

and adversely affected his performance, so we affirm the grant of

habeas relief. However, we vacate the part of the habeas court’s

judgment setting aside Jackson’s convictions, because the proper

remedy under these circumstances is to grant Jackson a new

opportunity to pursue a motion for new trial and direct appeal with

conflict-free counsel, not a new trial. In Jackson’s cross-appeal, we

vacate the portion of the habeas court’s judgment denying relief as

to the ineffective assistance of trial counsel claims, because such

claims should be evaluated and raised in a new motion for new trial

                                    2
by conflict-free counsel and decided in the first instance by the trial

court.

     1. In February 2007, while represented by Charles Norman of

the Paulding County Public Defender’s Office, Jackson was tried on

dozens of charges in connection with robberies by men wearing face

coverings at a Paulding County dry cleaners and restaurant. The

jury found him guilty of 28 counts of armed robbery, two counts of

possession of a firearm during the commission of a crime, and one

count of theft by receiving stolen property. The trial court sentenced

Jackson to serve four life sentences in prison for four of the armed

robbery counts and consecutive or concurrent terms of 20 years for

each of the remaining armed robbery counts and five years for each

of the firearm counts, along with 10 years on probation for the theft

count.

         (a) In April 2008, after the trial court granted Jackson’s

motion for an out-of-time appeal, he filed a motion for new trial

through new counsel from the Paulding County Public Defender’s

Office. Five years later, in September 2013, he amended the motion

                                  3
through another lawyer from that office, Andrew Fleischman. 1

      Fleischman raised four claims of trial court error, all of which

were related to the court’s denial in part of Jackson’s pretrial motion

to suppress evidence that investigators had collected from his

mother’s house, where Jackson was living. 2 Fleischman claimed in

two enumerations of error that all of the evidence taken from the

house should have been suppressed because during the trial – after

the trial court had partially denied the motion to suppress – Atlanta

Police Department Officer Cojo Joyner testified that after

investigators arrested Jackson at the house and conducted a

“protective sweep” of the residence, Officer Joyner found a handgun

linked to the restaurant robbery in a basement bedroom during a

“secondary sweep.” Officer Joyner had not testified at the pretrial

hearing on the motion to suppress, where there was no mention of a



      1   For simplicity’s sake, we will refer to Fleischman as Jackson’s
“appellate” counsel, but it should be understood that Fleischman also
represented Jackson in the motion for new trial proceeding.
       2 Although the trial court denied the motion to suppress as to most of the

evidence that was found in the house, the court granted the motion as to two
drug-related items, concluding that officers did not have probable cause to
seize those items.
                                       4
“secondary” sweep.

      Fleischman argued that the secondary sweep was unlawful

because Officer Joyner found the gun after investigators had

completed their search for potentially dangerous individuals during

the protective sweep; that based on the unlawful discovery of the

gun, investigators obtained a search warrant and collected the

handgun and several other items of evidence linked to the robberies;

and that about a week later, investigators collected additional

evidence after they obtained a second search warrant that was

largely based on the discovery of the gun and the other evidence

gathered during the first search. Fleischman asserted that all of the

evidence found during the execution of the two search warrants

should have been suppressed, as the warrants were based on

Joyner’s discovery of the gun during the “impermissible secondary

sweep.” 3 At the hearing on the motion for new trial, the trial court


      3 In the other two claims raised in the amended motion for new trial,
Fleischman argued that the trial court erred in its partial denial of the pretrial
motion to suppress because the evidence did not show that the handgun that
Officer Joyner found was in plain view and because the protective sweep of the

                                        5
orally denied the motion.

     Fleischman then filed a motion for reconsideration, and the

court held a hearing on that motion, during which Fleischman

submitted Officer Joyner’s personnel file to try to show based on the

officer’s disciplinary history that his trial testimony that he found

the handgun in plain view was not credible. The court reserved

ruling on whether that evidence was admissible. In February 2014,

the trial court entered an order denying the motion for new trial and

the motion for reconsideration, and about a month later, the court

issued an amended order denying the motions, which expressly said

that Officer Joyner’s personnel file was irrelevant and was not

considered by the court in reaching its decision.

     (b) Still represented by Fleischman, Jackson appealed, again

raising the claims that the trial court erred by denying in part the

motion to suppress because Officer Joyner found the handgun




house was not authorized, as investigators did not have a reasonable
articulable suspicion that dangerous individuals were inside the house. These
claims had been raised by trial counsel in the motion to suppress and ruled on
by the trial court in its order denying the motion.
                                      6
during an unlawful secondary sweep and, consequently, that all of

the evidence found during the execution of the two search warrants

should have been suppressed. In addition, Fleischman claimed that

the trial court erred by ruling that the protective sweep was incident

to a valid arrest because the arrest warrant for Jackson did not

include the information required by OCGA § 17-4-41 for an arrest

on a theft offense and was therefore “void.” Fleischman also claimed

that the State committed a due process violation under Brady v.

Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963), by failing

to call Officer Joyner to testify at the pretrial motion to suppress

hearing and by failing to disclose the officer’s disciplinary history

before the trial. 4

      The Court of Appeals affirmed in an unpublished opinion. See

Jackson v. State, Case No. A14A1853, slip op. at 1 (Mar. 25, 2015)

(unpublished). The court held that Jackson had waived appellate

review of all of these claims. As to the claim that the handgun was



      Fleischman also contended again that the protective sweep of the house
      4

was not authorized.
                                     7
found by Officer Joyner during an unlawful secondary sweep, the

court noted that “the only evidence [presented at the suppression

hearing] showed that the gun at issue had been found during a

single protective sweep,” and that Officer Joyner testified for the

first time at trial and stated that he had found the gun during this

“secondary sweep after the officers had already cleared the house of

people.” Id. at 14-15. The Court of Appeals pretermitted deciding

whether the secondary sweep was unlawful, because when Officer

Joyner testified about the issue at trial, Jackson’s trial counsel

Norman did not renew his motion to suppress to assert that new

ground or ask the trial court to reconsider its earlier ruling denying

the motion in relevant part, so the trial court did not abuse its

discretion “in declining to reconsider its earlier ruling in light of

Joyner’s testimony.” Id. at 15. Accordingly, the Court of Appeals also

rejected Jackson’s claim that the evidence obtained from the

subsequent execution of the search warrants should be suppressed.

See id. at 15-16.

     Similarly, as to Jackson’s claim regarding OCGA § 17-4-41, the

                                  8
Court of Appeals pretermitted deciding whether the arrest warrant

for Jackson was “void” for lack of specificity, concluding that he had

waived the claim because Norman did not raise it in the motion to

suppress and the trial court did not rule on it. See Jackson, slip op.

at 9-10 & n.3. The Court of Appeals also noted that Jackson made

no argument that he did not have a copy of the arrest warrant when

he filed the motion to suppress and that even if he did not have a

copy at that time, he did not assert that the warrant was void when

it was admitted into evidence during the trial. See id. at 10. Finally,

the Court of Appeals held that Jackson also waived his Brady claims

for appeal because he did not raise those claims in the trial court.

See Jackson, slip op. at 16-18. 5 This Court denied Jackson’s petition

for certiorari. See Jackson v. State, Case No. S15C1266 (Sept. 8,

2015).

      (c) In April 2016, Jackson, represented by a lawyer in private


      5 As to Jackson’s remaining, properly preserved claim, the Court of
Appeals held that the trial court correctly ruled that ample articulable facts
supported a reasonable suspicion that dangerous individuals potentially were
inside the house, so the protective sweep was authorized. See Jackson, slip op.
at 11-14.
                                      9
practice, filed a petition for habeas corpus relief, claiming that his

trial counsel Norman provided ineffective assistance by failing to

renew the motion to suppress after Officer Joyner testified about the

secondary sweep, failing to challenge the arrest warrant’s validity

under OCGA § 17-4-41, and failing to allege that the State violated

Brady by not calling Officer Joyner to testify at the suppression

hearing and by not providing Joyner’s disciplinary history to the

defense. In addition, Jackson claimed that his appellate counsel

Fleischman provided ineffective assistance. Jackson argued that

because Fleischman worked for the Paulding County Public

Defender’s Office, where Norman was the Chief Assistant Public

Defender, Fleischman had a conflict of interest; that consequently,

Fleischman could not raise in the amended motion for new trial any

ineffective assistance of trial counsel claims; and that a presumption

of prejudice applied because the conflict significantly and adversely

affected Fleischman’s performance.

     In May 2017, the habeas court held an evidentiary hearing, at

which Fleischman and Norman testified. Fleischman testified that

                                 10
at the time he represented Jackson, he worked as an appellate

lawyer at the Paulding County Public Defender’s Office, where

Norman was his direct supervisor; he considered raising in the

amended motion for new trial the three ineffective assistance of trial

counsel claims raised in the habeas petition; he spoke to Norman

and suggested that they transfer the case to the conflict division of

the Georgia Public Defender Council, but Norman became angry

with him; and he did not raise those ineffective assistance claims

due to the conflict of interest, even though he believed that it would

have been better to raise those claims along with the claims of trial

court error that he raised in the amended motion for new trial and

on direct appeal. Similarly, Norman testified that Fleischman

consulted him about raising ineffective assistance of trial counsel

claims in the amended motion for new trial; that Norman was

offended and asked Fleischman to leave his office; and that the

claims probably should have been raised. Documents and

transcripts related to the pretrial motion to suppress, the trial, the

motion for new trial, and the appeal were also admitted into

                                 11
evidence during the habeas proceedings.

      On June 9, 2020, the habeas court issued an order denying

relief as to Jackson’s three claims of ineffective assistance of trial

counsel but granting relief on the ground that Fleischman provided

ineffective assistance of appellate counsel due to his conflict of

interest. Recognizing that lawyers from a public defender’s office are

treated as members of the same firm for purposes of raising

ineffective assistance claims, the court found that there was an

“‘actual conflict’ and consequently any necessary ‘prejudice’ is

presumed.” As a remedy, the habeas court set aside Jackson’s

convictions and vacated his sentences.

     The Warden filed a timely notice of appeal, arguing in his brief

here that the habeas court erred in granting Jackson relief on the

conflict of interest claim and that even if the grant of relief was

proper, the court’s remedy of setting aside Jackson’s convictions was

not appropriate. Jackson filed a timely cross-appeal, arguing that

the habeas court should have also granted him relief on his claims

that his trial counsel provided ineffective assistance.

                                  12
           Claims Raised by the Warden in Case No. S20A1574

     2. (a) The Warden contends first that the habeas court erred by

granting Jackson relief on the ground that his appellate counsel

Fleischman provided ineffective assistance because he had a conflict

of interest that prevented him from raising in Jackson’s amended

motion for new trial the three ineffective assistance of trial counsel

claims that were raised in the habeas petition. When reviewing a

habeas court’s decision on a defendant’s attorney conflict of interest

claim, we accept the court’s factual findings unless they are clearly

erroneous, but we apply the law to those facts de novo. See Edwards

v. Lewis, 283 Ga. 345, 349-350 & n.17 (658 SE2d 116) (2008). See

also Tolbert v. State, 298 Ga. 147, 151 (780 SE2d 298) (2015).

Because we conclude below that Fleischman had an actual conflict

of   interest   that     significantly    and   adversely   affected   his

representation of Jackson, the habeas court did not err in granting

relief on this ground.

     A criminal defendant in Georgia is constitutionally entitled to

the effective assistance of counsel during his trial, motion for new

                                     13
trial proceeding, and direct appeal. See Garland v. State, 283 Ga.

201, 202 (657 SE2d 842) (2008). See also Evitts v. Lucey, 469 U.S.

387, 395, 397 (105 SCt 830, 83 LE2d 821) (1985). “One component of

the right to the effective assistance of counsel is the right to

representation that is free of actual conflicts of interests.” Edwards,

283 Ga. at 348.

     To carry his burden of proving that his appellate counsel

Fleischman provided ineffective assistance because Fleischman had

a conflict of interest, Jackson must show that “an actual conflict of

interest . . . significantly and adversely affected” Fleischman’s

representation of Jackson. Tolbert, 298 Ga. at 150. See also Mickens

v. Taylor, 535 U.S. 162, 173 (122 SCt 1237, 152 LE2d 291) (2002);

Cuyler v. Sullivan, 446 U.S. 335, 348 (100 SCt 1708, 64 LE2d 333)

(1980). Jackson need not show actual prejudice, that is, a reasonable

probability that the outcome of his motion for new trial or direct

appeal would have been more favorable to him if Fleischman had

not labored under a conflict of interest. See Edwards, 283 Ga. at 349.

Instead, prejudice is presumed if Jackson “demonstrate[s] that the

                                  14
conflict of interest existed and that it ‘significantly affected

[Fleischman’s] performance.’” Id. (quoting Mickens, 535 U.S. at 173).

     [T]he critical question is whether the conflict significantly
     affected the representation, not whether it affected the
     outcome of the underlying proceedings. That is precisely
     the difference between ineffective assistance of counsel
     claims generally, where prejudice must be shown [under
     the two-part test set forth in Strickland v. Washington,
     466 U.S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984)],
     and ineffective assistance of counsel claims involving
     actual conflicts of interest, which require only a showing
     of a significant effect on the representation.

Id. at 351 (emphasis in original). See also Fogarty v. State, 270 Ga.

609, 611 (513 SE2d 493) (1999) (holding that in the context of an

ineffective assistance claim based on an alleged conflict of interest,

“the entire focus . . . is upon the adequacy of counsel’s performance,

rather than upon actual prejudice to the defense”).

     We have held that the potential for a conflict of interest exists

when appellate counsel from the same public defender’s office as

trial counsel represents a defendant during his motion for new trial

proceeding or on direct appeal, because such appellate counsel

cannot properly assert a claim of ineffective assistance of counsel

against another member of his own office. See, e.g., Ryan v. Thomas,
                                  15
261 Ga. 661, 661 (409 SE2d 507) (1991). See also Davis v. Turpin,

273 Ga. 244, 248 (539 SE2d 129) (2000) (“Counsel prosecuting an

ineffective assistance claim must be free to operate independently of

the attorney whose performance is in question.”). Cf. Chatman v.

Mancill, 280 Ga. 253, 255 (626 SE2d 102) (2006) (explaining that no

such potential conflict of interest existed where appellate counsel

sought to pursue ineffective assistance claims against counsel who

left the public defender’s office before appellate counsel was

appointed to represent the defendant).

     A potential conflict, however, “is insufficient to impugn a

criminal conviction.” Sullivan, 446 U.S. at 350. The potential for a

conflict of interest when a defendant’s trial counsel and appellate

counsel work in the same public defender’s office ripens into an

actual conflict only when the conflict significantly and adversely

affects the appellate lawyer’s representation of the defendant. See

Edwards, 283 Ga. at 349. See also Tolbert, 298 Ga. at 149

(explaining that an “‘actual conflict [is not] something separate and

apart from adverse effect,’” but rather, an “‘actual conflict of interest’

                                   16
means ‘a conflict that affected counsel’s performance – as opposed to

a mere theoretical division of loyalties’” (quoting Mickens, 535 U.S.

at 171 & 172 n.5 (emphasis in original))); Lamb v. State, 267 Ga. 41,

42 (472 SE2d 683) (1996) (“[T]he conflict must be palpable and have

a substantial basis in fact. A theoretical or speculative conflict will

not impugn a conviction which is supported by competent

evidence.”).

     At the hearing on his habeas petition, Jackson presented

unusually clear and direct evidence that Fleischman had an actual

conflict of interest. Fleischman testified that when he evaluated

Jackson’s case at the motion for new trial stage, he identified three

claims that Norman provided ineffective assistance during

Jackson’s trial; Fleischman then discussed with Norman, who not

only worked in the same public defender’s office but also was

Fleischman’s direct supervisor, transferring the case to the conflict

division of the Georgia Public Defender Council so that these claims

could be asserted in the amended motion for new trial, but Norman

angrily rebuffed him, despite Norman’s subsequent testimony that

                                  17
the claims probably should have been raised. As a result,

Fleischman did not assert the ineffective assistance claims that he

believed should have been raised. He instead alleged in the amended

motion and on direct appeal related claims of trial court error that

were destined to fail, as they did, because Norman had not raised

those claims in the trial court and they therefore were waived for

appellate review.

     The Warden does not dispute that Fleischman (and Norman)

believed that these ineffective assistance issues were potentially

meritorious claims that should have been raised. The Warden also

does not dispute that Fleischman could not pursue the claims

because he worked in the same office as (and as a subordinate to)

trial counsel Norman. The Warden instead relies primarily on Ryan

and similar cases that hold that a defendant like Jackson, who was

represented during his trial, motion for new trial proceeding, and

direct appeal by lawyers from the same public defender’s office, may

raise for the first time in a habeas petition claims that his trial

counsel provided ineffective assistance, because his appellate lawyer

                                 18
could not properly assert such claims against another lawyer from

the same office. See Ryan, 261 Ga. at 661. See also Williams v.

Moody, 287 Ga. 665, 666-667 (697 SE2d 199) (2010); Chatman, 280

Ga. at 254-255. But those holdings were not about the merits of

conflict of interest claims. Instead, the holdings were on a procedural

issue: we decided that ineffective assistance of trial counsel claims

that could not be properly raised in a motion for new trial or on direct

appeal were not procedurally barred in habeas proceedings. See

Ryan, 261 Ga. at 661; Williams, 287 Ga. at 666-667; Chatman, 280

Ga. at 254-255. Thus, the Warden’s reliance on Ryan and its progeny

is misplaced.

     The Warden does cite some cases that address the merits of

conflict of interest claims, but those cases are distinguishable,

because in none of them did the defendant present evidence credited

by the habeas or trial court (and here, essentially undisputed)

showing that his lawyer’s actions were significantly and adversely

affected by an actual conflict of interest, as opposed to those actions

reflecting a strategic decision unaffected by a potential conflict. See

                                  19
Green v. State, 299 Ga. 337, 341-344 (788 SE2d 380) (2016)

(affirming the trial court’s ruling that trial counsel’s representation

of the defendant and a State’s witness did not amount to an actual

conflict of interest because the defendant “failed to establish that

counsel’s decision not to impeach [the witness] ‘was the result of a

conflict of interest, as opposed to a reasonable strategic decision,’”

where trial counsel testified at the motion for new trial hearing

about the reasons for his decision (citation omitted)); Williams, 287

Ga. at 668 (holding that the habeas court erred by not analyzing

whether appellate counsel’s failure to raise ineffective assistance of

trial counsel claims was the result of his conflict of interest or a

strategic decision). 6


      6 Other cases are in accord. See, e.g., White v. State, 298 Ga. 416, 418-
420 (782 SE2d 280) (2016) (affirming the trial court’s ruling that trial counsel’s
prior representation of a witness to the murder was not an actual conflict of
interest because the defendant failed to establish that counsel’s decision not to
call the witness to testify was the result of an actual conflict of interest rather
than a strategic decision, where counsel testified at the motion for new trial
hearing that the witness’s version of events would not have been helpful to the
defendant); Tolbert, 298 Ga. at 157 (affirming the trial court’s ruling that trial
counsel’s representation of co-defendants at a joint trial was not an actual
conflict of interest, where trial counsel did not testify at the motion for new
trial hearing and the record did not show that counsel’s choice of defense “was

                                        20
      Here, by contrast, the Warden does not argue, and the evidence

presented at the habeas hearing does not show, that Fleischman

made a strategic decision not to raise the ineffective assistance of

trial counsel claims. Rather, the evidence fully supports the habeas

court’s conclusion that Fleischman failed to raise the claims because

his conflict of interest prevented him from doing so.

      Jackson has therefore met his burden of proving that

Fleischman’s inability to raise what Fleischman believed to be valid

ineffective assistance of trial counsel claims in the amended motion

for new trial significantly and adversely affected Fleischman’s

representation of Jackson. Accordingly, Jackson was not required to



the result of a conflict of interest, as opposed to a reasonable strategic decision,
an unreasonable strategic decision, or even inattention and neglect”); Barrett
v. State, 292 Ga. 160, 175 (733 SE2d 304) (2012) (affirming the trial court’s
ruling that the defendant did not establish that his trial counsel’s failure to
call a witness whom counsel represented in other criminal cases was the result
of an actual conflict of interest rather than a reasonable strategic decision,
because the witness’s testimony would not have been admissible at the
defendant’s trial); Henry v. State, 269 Ga. 851, 854 (507 SE2d 419) (1998)
(holding that the defendant’s assertions of an actual conflict were “mere
conjecture” where “[n]o evidence was introduced to rebut trial counsel’s
testimony [at the motion for new trial hearing] that their involvement in
[fundraising events for local prosecutors] ha[d] no effect on the zealous
representation of their clients”).

                                        21
prove that if Fleischman had raised those claims, they would have

had a reasonable probability of success. See, e.g., Edwards, 283 Ga.

at 350-351; Fogarty, 270 Ga. at 611. 7 We therefore affirm the portion

of the habeas court’s judgment granting relief to Jackson on the

ground that appellate counsel Fleischman provided ineffective

assistance because Fleischman had an actual conflict of interest. See

Edwards, 283 Ga. at 346-347, 350-351 (concluding that the

defendant proved that his trial and appellate counsel, who worked

for the same public defender’s office, had an actual conflict of

interest because the evidence at the habeas hearing showed that

both lawyers believed that a challenge to the racial composition of

the jury array should have been raised at trial and on appeal, but

supervisors at the public defender’s office instructed them not to

pursue the issue).

     (b) The Warden also contends that the habeas court erred by

setting aside Jackson’s convictions and granting him a new trial,



     7As we will discuss below in Jackson’s cross-appeal, the habeas court
improperly ruled on his ineffective assistance of trial counsel claims.
                                   22
rather than a new direct appeal. We agree that a new trial is not the

proper remedy in this case.

     As we just held, the habeas court properly granted Jackson

relief on his claim that his appellate counsel Fleischman had an

actual conflict of interest. That conflict significantly and adversely

affected Fleischman’s representation of Jackson during the motion

for new trial proceeding and direct appeal, which Jackson was

entitled to pursue with the benefit of effective, conflict-free counsel.

Thus, the appropriate remedy is to grant Jackson a second out-of-

time appeal, which will allow him to start the post-conviction

process anew with the assistance of conflict-free counsel. Cf. Trauth

v. State, 295 Ga. 874, 876-877 (763 SE2d 854) (2014) (holding that

because the indigent defendant was improperly denied appointed

counsel for his direct appeal, he was entitled to habeas relief in the

form of a second, out-of-time direct appeal, which “would have the

effect of eliminating any proceedings relating to [his] first appeal”);

Roberts v. Caldwell, 230 Ga. 223, 223 (196 SE2d 444) (1973)

(concluding that the defendant, who was denied appointed counsel

                                  23
for his direct appeal, was entitled to a second appeal with the benefit

of counsel). See also Lafler v. Cooper, 566 U.S. 156, 170 (132 SCt

1376, 182 LE2d 398) (2012) (noting that remedies for Sixth

Amendment violations “must ‘neutralize the taint’ of [the]

constitutional violation, while at the same time not grant a windfall

to the defendant or needlessly squander the considerable resources

the State properly invested in the criminal prosecution” (citation

omitted)); Ponder v. State, 260 Ga. 840, 841-842 (400 SE2d 922)

(1991) (holding that the grant of an out-of-time appeal as habeas

corpus relief allows appellate counsel to pursue a new motion for

new trial to raise claims of ineffective assistance of trial counsel).

Compare Milliken v. Stewart, 276 Ga. 712, 712-713 (583 SE2d 30)

(2003) (holding that a new trial, rather than a second direct appeal,

was an appropriate remedy where the defendant established that

his appellate counsel’s failure to raise a meritorious claim

constituted ineffective assistance under the Strickland test). 8


      8Jackson’s habeas counsel is retained or pro bono, as there is no right to
appointed counsel in habeas proceedings. If that lawyer does not continue to

                                      24
     Accordingly, while we affirm the grant of habeas relief, we

vacate the part of the habeas court’s judgment setting aside

Jackson’s convictions, and we remand the case with the direction

that the habeas court enter an order requiring the grant of another

out-of-time appeal and setting aside the trial court’s order denying

Jackson’s motion for new trial and the Court of Appeals’s decision

affirming his convictions so that he may pursue post-conviction

remedies in the trial court with the assistance of conflict-free

counsel.

             Claims Raised by Jackson in Case No. S20X1575

     3. In his cross-appeal, Jackson contends that the habeas court

erred by denying relief as to his three claims that trial counsel

Norman provided ineffective assistance. Any such claims, however,

should be evaluated and raised in a new motion for new trial by

conflict-free counsel and addressed in the first instance by the trial

court. Cf. Trauth, 295 Ga. at 876; Ponder, 260 Ga. at 842. We


represent Jackson when this case returns to the trial court and Jackson is
deemed indigent, he would be entitled to have counsel appointed to represent
him.
                                    25
therefore vacate the part of the habeas court’s order denying relief

as to the claims of ineffective assistance of trial counsel that Jackson

raised in his habeas petition (and we express no opinion on the

merits of those claims).

     Judgment affirmed in part and vacated in part, and case
remanded with direction in Case No. S20A1574. Judgment vacated
in part in Case No. S20X1575. All the Justices concur, except
Ellington and McMillian, JJ., disqualified.




                                  26